Citation Nr: 1645512	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to a disability rating in excess of 0 percent for left ear hearing loss.


REPRESENTATION

Appellant represented by: Tennessee Department of Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to March 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from January 2011 and March 2011 rating decisions of the RO in Nashville, Tennessee.

In October 2015, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In January 2016, the Board reopened the service connection claim and remanded both issues for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  At the same time, the Board granted service connection for aggravation of a right knee disorder.  The Board's decision with respect to that matter is final.  See 38 C.F.R. § 20.1100 (2016). 

The Board acknowledges receipt of a VA Form 21-0958 (Notice of Disagreement) in April 2016, expressing disagreement with the evaluation for left ear hearing loss and the denial of service connection for right ear hearing loss.  As these matters are already no appeal, there is no procedural significance to the Notice of Disagreement.  The Board however accepts the document as written argument in support of the appealed rating and service connection claims.  

The Board also acknowledges receipt of a Notice of Disagreement addressing the effective date for ratings assigned for service-connected knee disabilities.  However, as the RO has also acknowledged the Notice of Disagreement and issued a letter explaining the appeal options, no additional Board action is necessary at this time.  Should the Veteran perfect appeals as to the noted issues, a separate Board decision will address those matters.




The Board has considered whether the current rating issue includes a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in light of the noncompensable disability rating which is deemed to be warranted for the disability and the lack of any specific assertion that the Veteran's left ear hearing loss has resulted in unemployability, the Board finds that such a claim is not a component of the current appeal.  


FINDINGS OF FACT

1.  Pertinent to the period on appeal, the Veteran has not had a right-ear hearing loss disability for VA purposes.  

2.  The Veteran's left ear hearing loss has been manifested by a combination of auditory thresholds and speech recognition percentages which are productive of Level I hearing in the service-connected left ear.  


CONCLUSIONS OF LAW

1.  The basic criteria for service connection (current disability) for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  The criteria for a disability rating higher than 0 percent for left ear hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim-Right Ear

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When examined, accepted, and enrolled into service in February 1986, audiometric testing was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
20

In May 1986, pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
25

In November 1987, pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
20

In February 1989, pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
25




In April 1990, pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
55

In January 1994, pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
20

On January 17, 1995, pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
30
35

On January 20, 1995, pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
40
35

On January 23, 1995, pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
40
30



In February 1995, pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
35
35

Shortly after service separation, service connection for bilateral hearing loss was denied in a May 1995 rating decision.  The current appeal arises from an application to reopen the service connection claim, which was received at the RO on August 19, 2010.  

In evaluating the current claim, the RO obtained a VA examination in November 2010.  Pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
20

Speech discrimination testing was at 94 percent. 

A medical opinion was obtained regarding the left ear in February 2011, as the left ear was manifested by disabling hearing loss.  The examiner opined that the Veteran's hearing loss in the left ear was most likely than not aggravated by military noise exposure.  

A February 2016 VA examiner opined that the Veteran's reference audiogram dated May 5, 1986, indicated normal hearing in the right ear.  His separation physical examination dated January 17, 1995, indicated hearing loss in the right ear.  Therefore, the examiner concluded that the Veteran's present hearing loss in his right ear is as least as likely as not related to military noise exposure.  However, despite the description of right ear hearing loss, audiometric testing revealed pure tone thresholds as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
20

Moreover, speech discrimination testing was at 98 percent. In other words, despite the examiner's reference to current hearing loss, the audiometric readings and speech discrimination testing in February 2016 do not constitute a hearing loss "disability" for the right ear, nor do any of the readings taken during the current claim process.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, there is no audiometric reading at any time since the current claim was filed that supports a current right ear hearing loss disability.  Accordingly, the basic criteria for service connection (a current disability) with respect to the claimed right ear hearing loss are not met, and the Board concludes that service connection for right ear hearing loss is not warranted.  38 C.F.R. §§ 3.303(a), 3.385; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Increased Rating Claim-Left Ear

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

The report of a VA examination in November 2010 reveals pure tone thresholds for the left ear as follows:




HERTZ



1000
3000
3000
4000
Average
LEFT
25
30
65
70
48

Speech audiometry revealed speech recognition ability of 98 percent in each ear.  In terms of functional impairment, the examiner noted that hearing loss may interfere with Veteran's ability to communicate especially in the presence of background noise.  

Applying these values to Table VI results in level I in the nonservice-connected right ear and level I in the service-connected left ear.  Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating. 

A December 2010 VA Audiology Consult reveals the Veteran has the most difficulty when communicating with his wife and son who are quiet talkers (VBMS record 12/13/2010).  

At the Board hearing, the Veteran testified that there are numerous times when he will pick up the telephone and cannot even hear the dial tone.  He testified that his hearing loss had gotten worse since the last examination.  

On remand, the Veteran was afforded a VA examination in February 2016, at which time pure tone thresholds were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
25
35
65
65
48

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Applying these values to Table VI results in level I in the nonservice-connected right ear and level I in the service-connected left ear.  Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating. 

In sum, while the Board acknowledges that the Veteran's service-connected left ear hearing loss impacts his life in significant ways, the Board finds that the pattern of hearing loss in the service-connected left ear produces a noncompensable rating under the rating schedule.  Accordingly, the Board concludes that a rating in excess of 0 percent is not warranted for the service-connected left ear hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

While disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Veterans Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

In this case, the Board has considered the functional effects caused by the Veteran's hearing loss disability.  These effects included interference with the Veteran's ability to communicate in the presence of background noise, difficulty communicating with family members who are quiet talkers, and difficulty communicating on the telephone.  These impairments have resulted in the necessity of wearing a hearing aid.  VA Primary Care Nursing Notes dated May 12, 2011, February 2, 2012, and March 11, 2013, indicate the Veteran's hearing is good if he is wearing the hearing aid (Virtual VA record 03/01/2013, p. 29, 57; Virtual VA record 05/07/2013, p. 15, 20).  

The impairments described in this case all relate to the Veteran's auditory acuity and his speech recognition ability.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to hearing loss provide disability ratings on the basis of diminished auditory acuity and impairment of speech recognition.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the hearing loss inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  While the Veteran is also receiving compensation for tinnitus, a separate rating is assigned for that disability and the Board finds that the rating schedule contemplates a situation where both disabilities are diagnosed and are symptomatic.  Therefore, the collective and combined effect of these disabilities does not render the rating schedule inadequate.  

Special Monthly Compensation Consideration

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC).  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  

In addition to hearing loss and tinnitus, service connection is in effect for: degenerative joint disease of the left knee, with a 50 percent rating assigned pertinent to the period on appeal; instability of the left knee, with a 10 percent disability rating assigned prior to January 21, 2014, and a 20 percent disability rating assigned since January 21, 2014; degenerative joint disease of the right knee, with a 10 percent rating assigned prior to January 21, 2014, and a 30 percent rating assigned since January 21, 2014; and instability of the right knee, with a 20 percent rating assigned pertinent to the period on appeal.  The combined disability rating is 90 percent since January 21, 2014.  

The Veteran is currently not in receipt of any level of SMC.  The evidence demonstrates that, while he has multiple knee disabilities, he does not have such impairment as approximates loss of use of either lower extremity.  Pertinent to this finding is the January 2014 VA examination report on which many of the current ratings are based.  In that report, it was found that the Veteran's knee disorders do not produce such functional impairment of an extremity that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran is also not deaf or unable to speak.  See 38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e).  

The Veteran has also not been found to be housebound or in need of the aid and attendance of another.  38 U.S.C. § 1114(l), (s), (r) 38 CFR § 3.350(b), (i), (h).  38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i).  Under the circumstances here, the Board concludes that no SMC is warranted.  

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by scheduling a VA examination to determine the manifestations and severity of the service-connected left ear hearing loss and the nature and etiology of any right ear hearing loss. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a right ear hearing loss disability is denied.  

A compensable rating for left ear hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


